DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on May 13, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it cites a document as Patent Number 6484373 B1 by Barrett and to have issued on 2002-11-26.  However, since this Patent Number does not exist, and therefore has not been published to be made available to the public domain to qualify as prior art, the citation listed on applicant’s IDS has been lined-out as not being considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The abstract of the disclosure is objected to because the phrase “The present invention provides…” is improper language and should not exist in the Abstract.  It is suggested to change   “The present invention provides an adjustable quick connect device” to “An adjustable quick connect device”.   …”Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LeBeau (U.S. Patent No. 10,648,535).
Regarding claims 1, 3 and 4, LeBeau (‘535) discloses an adjustable quick connect device, comprising:  a body (100/200) having a first end (at 120) comprising a hook (122, 124) defining an opening (opening defined between 127 and 128) and a second end (at 126) having a slider aperture (aperture to which slider 230 slides within, as shown in at least Figs. 1-2F); and a slider (230) operatively associated with the slider aperture in such a way that the slider slides within the slider aperture (see col. 10, lines 28-32), “a slidable pin is defined by stem 233 connected to front button 232a on one end and rear button 232b on another end. The slidable pin slides within the grooves provided by front groove 234a and rear groove 234b”);

(concerning claim 3) the second end further comprises a webbing (240) threaded through the slider aperture around the slider (stem 233 of slider 230, Figs. 2E, 2F); and 
(concerning claim 4) said second end further comprises a leverage slot (236).

Regarding claims 5 and 7-10, LeBeau (‘535) discloses a cinch buckle device (100/200) with quick connect, comprising:  a frame (120) having a first end (at 120, Fig. 1) and a second end (at 126), said first end having a hook (122, 124) defining an opening (opening defined between 127 and 128) into the first end and said second end having a slider aperture (aperture to which slider 230 slides within, as shown in at least Figs. 1-2F); and a slider (230) operatively associated with the slider aperture;
(concerning claim 7) the second end further comprises a webbing (240) threaded through the slider aperture around the slider (stem 233 of slider 230, Figs. 2E, 2F); 
(concerning claim 8) said second end further comprises a leverage slot (236);

(concerning claim 10) the slider (230) is slidable within the slider aperture (see col. 10, lines 28-32). 

Claims 1, 2  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huberdeau (U.S. Patent No. 691,630).
Regarding claims 1 and 2, Huberdeau (‘630) discloses an adjustable quick connect device (see Figs. 1-4), comprising:  a body (2) having a first end (at 10) comprising a hook (7a) defining an opening (opening shown closed by gate 7a, and open by dashed-line in Fig. 4) and a second end (at 1) having a slider aperture (aperture defined within section 1 which slider 5 slides therein); and a slider (5) operatively associated with the slider aperture in such a way that the slider slides within the slider aperture (as described in at least lines 38-41, and such that the slide 5 slides along vertical grooves 3, 3; see lines 34-41); and
(concerning claim 2) the first end further comprises a gate (9) across the opening, said gate comprising at least one torsion spring (13) operable to bias the gate against the hook and to securely close the opening (see lines 65-74 and Fig. 4).

Regarding claims 5, 6 and 10, Huberdeau (‘630) discloses a cinch buckle device (as shown in Figs. 1-4) with quick connect, comprising:  a frame (1, 2) having a first end (at 2) and a second end (at 1), said first end having a hook (7a) defining an opening (opening shown closed by gate 7a, and open by dashed-line in Fig. 4) into the first end and said second end having a slider aperture (aperture defined within section 1 which slider 5 slides therein); and a slider (5) operatively associated with the slider aperture;
(concerning claim 6) the first end further comprises a gate (7a) spring-biased (via spring 13) against the hook (as shown in the figures); and 
(concerning claim 10) the slider (5) is slidable within the slider aperture (as described in at least lines 38-41, and such that the slide 5 slides along vertical grooves 3, 3; see lines 34-41). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau (‘535) in view of .
LeBeau (‘535) discloses the claimed device further including a gate (110) across the opening, except for explicitly disclosing wherein the gate comprising at least one torsion spring operable to bias the gate against the hook and to securely close the opening.  However, LeBeau (‘535) does depict what one of ordinary skill in the art would recognize of the device by LeBeau (‘535) as inherently having a torsion spring (see “Spring” in the annotated Fig. 2E, provided herein) for biasing the gate to a closed position thereby closing the opening.  Furthermore, one of ordinary skill in the art before the effective filing date of the invention would having been motivated to have a gate spring-biased against the hook since climbers would appreciated a self-closing gate in order to free-up one hand when climbing using a such carabiner hook devices to secure to an anchor to a support surface.


    PNG
    media_image1.png
    380
    398
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Analogous device are represented by H. A. Wroe (U.S. Patent No. 691,630) and Maurice et al. (U.S. Patent No. 5,791,025), and wherein each of the devices make it well known to provide a gate/closing member to include a spring to bias the gate to a closed position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Robert Sandy/            Primary Examiner, Art Unit 3677